

115 HR 6961 IH: Drought Relief through Innovative Projects Act
U.S. House of Representatives
2018-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6961IN THE HOUSE OF REPRESENTATIVESSeptember 27, 2018Ms. Sinema (for herself, Mr. Gosar, and Mr. Grijalva) introduced the following bill; which was referred to the Committee on AgricultureA BILLTo direct the Secretary of Agriculture to carry out a grant program to award grants to qualified
			 partnerships to remove non-native plant species that contribute to drought
			 conditions, and for other purposes.
	
 1.Short titleThis Act may be cited as the Drought Relief through Innovative Projects Act or the DRIP Act. 2.Non-native plant species removal grant program authorized (a)In generalThe Secretary shall establish a grant program to award grants, on a competitive basis, to qualified partnerships to—
 (1)remove non-native plant species that contribute to drought conditions; and (2)replace such non-native plant species with native plant species.
 (b)ApplicationTo be eligible to receive a grant under this section, a qualified partnership shall submit an application to the Secretary, at such time, in such manner, and containing such information as the Secretary may require, including—
 (1)a plan for how the qualified partnership will use the grant funds to carry out the activities described in paragraphs (1) and (2) of subsection (a);
 (2)how the qualified partnership consulted with local stakeholders, including conservation groups, to establish the plan described under paragraph (1); and
 (3)information demonstrating that the native plant species replaced pursuant to such grant will— (A)reduce flood risk, improve hydrology and water storage capacities, or reduce fire hazard; and
 (B)protect and restore rivers and streams and associated riparian habitats, including fish and wildlife resources that are dependent on such habitats.
 (c)DefinitionsIn this section: (1)Non-native plant speciesThe term non-native plant species means a plant species that—
 (A)is non-native (or alien) to an ecosystem; and (B)when introduced to such ecosystem causes, or is likely to cause, economic harm, environmental harm, or harm to human health.
 (2)Qualified partnershipThe term qualified partnership means a partnership between the following: (A)At least 1 flood control district.
 (B)At least 1 city, county, township, town, borough, parish, village, or other general purpose political subdivision of a State.
 (3)SecretaryThe term Secretary means the Secretary of Agriculture. (d)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $10,000,000 for fiscal year 2019 and each fiscal year thereafter.
			